DETAILED ACTION


Status
This Non-Final Office Action is in response to the amendment/request for reconsideration after non-final rejection (hereinafter “Response”) dated 24 May 2022. Claim(s) 1-24 is/are presently pending.  The present Action contains a new ground(s) of rejection not necessitated by amendment to the claims. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objection to claim(s) 1 is withdrawn after consideration of the submitted amendment.
The rejection of claim(s) 14 under 35 U.S.C. 112(b) is withdrawn after consideration of the submitted remarks at page 8, first paragraph of the applicant’s reply.
The rejection of claim(s) 21 under 35 U.S.C. 112(b) is withdrawn after consideration of the submitted amendment.

Response to Arguments
Regarding the rejection of claim(s) 1-5 and 11 under 35 U.S.C. 103(a) as being unpatentable over Wayte in view of Barnett, the applicant(s) submit the following remark(s)/argument(s):
(A)	At pages 10-11, bridging paragraph and pages 11-12, bridging paragraph of the submitted Reply: The cited art fails to teach or suggest the following features of claim 1: “metallic shims…comprising a variable thickness along a longitudinal cross-section and/or transversal cross-section of the metallic shim to minimize a void space between each of the fan rotor dovetail shaped slot and the fan blade dovetail shaped root to decrease dovetail slot air leakage; an outer surface made…of a third material; a shim core…made of a fourth material.” Specifically, the inventive shims are formed without a bending/shaping operation as practiced by Wayte and the shim of Wayte. Thus, one of ordinary skill in the art would not have expected the multi-layer shim of Wayte to have variable thickness since the manner of forming the shim layers results in uniform thickness. The inventive shim formed by electroforming has non-uniform thickness. 
In reply, the Office respectfully considers this argument persuasive. Therefore, the rejection(s) is/are withdrawn. 

(B)	The rejection of claim 12 as being unpatentable over Wayte in view of Barnett and further in view of Cai is also withdrawn due to dependence from claim 1.

(C)	The rejection of claims 2-11 and 13-15 as being unpatentable over Wayte in view of Barnett and further in view of Gonzalez is also withdrawn due to dependence from claim 1.


Regarding the rejection of claim(s) 16-21 under 35 U.S.C. 103(a) as being unpatentable over Wayte in view of Gonzalez, the applicant(s) submit the following remark(s)/argument(s):
(A)	At pages 10-11, bridging paragraph and pages 11-12, bridging paragraph of the submitted Reply: The cited art fails to teach or suggest the following features of claim 1: a variable thickness along a longitudinal cross-section and/or transversal cross-section of the metallic shim to minimize a void space between each of the fan rotor dovetail shaped slot and the fan blade dovetail shaped root to decrease dovetail slot air leakage. Specifically, the inventive shims are formed without a bending/shaping operation as practiced by Wayte and the shim of Wayte. Thus, one of ordinary skill in the art would not have expected the shim of Wayte to have variable thickness since the manner of forming the shim results in uniform thickness. 
In reply, the Office respectfully considers this argument persuasive. Therefore, the rejection(s) is/are withdrawn. However, upon further consideration a new ground(s) of rejection is made under 35 U.S.C. 102 and 35 U.S.C. 103.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

(A)	Regarding Claim(s) 16:
Claim(s) 16 recite(s) “electroforming…a net-shaped metallic shim…inserting the metallic shims…” Thus, claim(s) 16 is/are rendered indefinite because the meaning and/or scope of the claim is unclear. Specifically, it is unclear how many shims are located between a root and a slot. The most relevant portion of the specification, found by the Office, at the figures discloses a single shim. However, the claim recites forming a shim then inserting more than one shim. Therefore, the language of the claim is such that one of ordinary skill in the art could not reasonably ascertain the metes and bounds of the claims, when construed in light of the specification, before the effective filing date of the claimed invention. For the purposes of examination, the Office will consider a prior art reference disclosing, teaching or suggesting a single shim or multiple shims between the root and slot to be pertinent to the relevant claim limitation(s).

(B)	Claim(s) 17-21 is/are rejected due to inheriting the deficiency(ies) raised with regard to claim 16. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 8,672,634 to Parkos et al. (hereinafter “PARKOS”).

(A) Regarding Claim 16:
		PARKOS discloses:
A method of protecting fan blades having dovetail shaped roots from wear against dovetail shaped slots defined in a circumference of a fan rotor of a gas turbine engine, the method comprising the steps of:
(i) electrodepositing a metallic material on a temporary mandrel (250, Fig. 6) in an electrolyte solution to form a net-shaped metallic shim (231 or 232) by passing an electric current between the temporary mandrel and a counter-electrode (column 2, lines 60-62); and
(ii) inserting the metallic shims (Fig. 3, 230) between the dovetail shaped roots of the fan blades and their respective dovetail shaped slots in the circumference of the fan rotor to prevent direct contact between the fan blades and the fan rotor.

(B) Regarding Claim 17:
PARKOS further discloses:
The electropdeposition conditions are selected to deposit a grain-refined metallic material (column 2, lines 62-64) on the temporary mandrel (Fig. 6, 250).
		

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARKOS, as applied to claim 16 above, and further in view of United States Patent No. 8,367,217 to Gonzalez et al. (hereinafter “GONZALEZ”).

(A) Regarding Claim 18:
	PARKOS teaches:
The electropdeposition conditions are selected to deposit a grain-refined metallic material (column 2, lines 62-64) on the temporary mandrel (Fig. 6, 250)
However, the difference between PARKOS and the claimed invention is that PARKOS does not explicitly teach the material comprises Co.
	GONZALEZ teaches:
A wear resistance metallic material wherein the material comprises Co (column 1, lines 18-22 and column 17, lines 59-66) is applied by electrodepositing the metallic material on a temporary mandrel in an electrolyte solution to form a net-shaped metallic coated article by passing an electric current between the temporary mandrel and a counter-electrode (GONZALEZ column 10, lines 29-43).
Accordingly, the prior art references teach a third material of the shim can comprise nickel or Co. Thus, Nickel and Co are elements that are known in the art for inclusion in materials providing wear resistance. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shim of PARKOS by substituting the material comprising nickel for the material comprising Co, as taught by GONZALEZ, because both elements were known equivalents for providing wear resistance and electrodepositing the material comprising Co according to the method of GONZALEZ which allows for the resulting Co electrodeposited material to be made without a decrease in fatigue resistance (GONZALEZ column 5, lines 31-33).

(B) Regarding Claim 19:
	PARKOS as modified by GONZALEZ further teaches:
The grain-refined metallic material has an average grain- size of between 10nm and 1µm (GONZALEZ column 10, lines 18-23).

(C) Regarding Claim 20:
		PARKOS as modified by GONZALEZ further teaches:
The electrodeposition conditions are selected to co-deposit particulates in the metallic material deposited on the temporary mandrel (GONZALEZ column 7, lines 3-12).

(D) Regarding Claim 21:
		PARKOS as modified by GONZALEZ further teaches:
The electrodeposition conditions are selected to deposit the metallic material in an 5an-isotropic form on the temporary mandrel (GONZALEZ column 10, lines 29-43).




Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over WAYTE and BARNETT, as applied to claim 1 above, and further in view of view of United States Patent No. 8,367,217 to Gonzalez et al. (hereinafter “GONZALEZ”).

(A) Regarding Claim 24:
	WAYTE teaches:
An assembly for a gas turbine engine, comprising: 
(i) a fan rotor having multiple dovetail shaped slots in the circumference thereof, an outer surface of the fan rotor defining the dovetail shaped slots made of a first material comprising Ti (Fig. 2, column 2, lines 60-63: titanium); 
(ii) fan blades having dovetail shaped roots shaped to fit into the dovetail shaped slots of the fan rotor, an outer surface of each of the dovetail shaped roots made of a second material comprising Ti (Fig. 2, column 2, lines 60-63: titanium); and 
(iii) metallic shims (40) disposed between the fan blade dovetail shaped roots and the fan rotor dovetail shaped slots, each metallic shim comprising an outer surface (42) made, at least in part, of a third material (column 5, lines 51-61: P); 
wherein the outer surface of each metallic shim contacts the outer surface of the fan blade dovetail shaped root and the outer surface of the fan rotor, the third material providing a lubricious and sacrificial surface layer on at least part of the outer surface of the metallic shim to a depth of at least 10µm, the third material wearing preferentially when rubbed against the first material and/or the second material (column 6, lines 22-25: the third material wears away, i.e. the material is sacrificial and the thickness of the third layer is between 0.002 and 0.005 inches).
However, the difference between modified WAYTE and the claimed invention is that modified WAYTE does not explicitly teach the third material comprises grain refined Co of higher hardness than said first and second material.
GONZALEZ teaches:
A wear resistance metallic material wherein the material comprises Co (column 1, lines 18-22 and column 17, lines 59-66).
Accordingly, the prior art references teach materials comprising P and Co are elements that are known in the art for providing wear resistance. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shim of WAYTE by substituting the material comprising P for the material comprising Co because both elements were known equivalents for providing wear resistance.


Allowable Subject Matter
Claim(s) 1 allowed.

Claim(s) 2-15 and 22-23 depend from claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA M MCCAFFREY whose telephone number is (571)272-3438.  The examiner can normally be reached on Monday through Friday 7-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached at 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAYLA M. MCCAFFREY
Primary Examiner
Art Unit 3745



/Kayla McCaffrey/Primary Examiner, Art Unit 3745